An unpublished opinion of the North Carolina Court of Appeals does not constitute
controlling legal authority. Citation is disfavored, but may be permitted in accordance
with the provisions of Rule 30(e)(3) of the North Carolina Rules of Appellate Procedure.



                                NO. COA14-107
                       NORTH CAROLINA COURT OF APPEALS

                               Filed: 15 July 2014


JOSHUA JORDAN MEDURI,
     Plaintiff-Appellant,

      v.                                      Buncombe County
                                              No. 11 CVD 1038
NATASHA SERRAO MEDURI,
     Defendant-Appellee.


      Appeal by Plaintiff from order entered 9 September 2013 by

Judge   Susan    Dotson-Smith      in    District    Court,       Buncombe   County.

Heard in the Court of Appeals 3 June 2014.


      Mary Elizabeth Arrowood for Plaintiff-Appellant.

      Emily Sutton Dezio,           P.A.,    by     Emily    Sutton    Dezio,    for
      Defendant-Appellee.


      McGEE, Judge.


      Joshua     Jordan    Meduri       (“Plaintiff”)       and    Natasha     Serrao

Meduri (“Defendant”)         were married on 12 December               2004.      Two

children were born of the marriage, Arella in 2006, and Aurora

in 2008 (“the children”).           Plaintiff and Defendant separated on

25 February 2010, and entered into a “Contract of Separation and

Property Settlement Agreement” (“the agreement”) on 29 October
                                  -2-
2010.     Plaintiff filed a complaint for divorce on 28 February

2011.     The trial court entered a divorce judgment on 23 May 2011

(“the divorce”), and incorporated the agreement into the divorce

judgment.

     The section of the agreement on physical custody of the

children states:

            PHYSICAL CUSTODY:

            A.     [Plaintiff] shall have physical custody
                   of the minor children and be entitled
                   to placement at all times except when
                   [Defendant] is entitled to visitation
            as     below described:

            B.   [Defendant]   shall   be   entitled   to
                 visitation every other weekend from
            6:00      p.m. Friday to 6:00 p.m. Sunday;

            C.     Exchanges shall   be   at   [Plaintiff’s]
                   residence;

            D.   Such   other  arrangements   [as]        are
            mutually agreeable    to   [Plaintiff         and
            Defendant].

     Defendant filed a “Motion to Modify Custody Agreement” on 2

November 2012, and requested that the trial court award joint

legal and physical custody       of the children      to Plaintiff and

Defendant.       At a hearing on 24 and 25 July 2013, the parties

testified that, Plaintiff and Defendant maintained a flexible

visitation schedule at times, as provided for under subsection

D.   of   the    agreement.   Defendant   testified    that   originally

Plaintiff had physical custody, with Defendant having visitation
                                   -3-
every other weekend from Friday evening to Sunday evening.             From

the date of separation until about a month prior to the divorce,

Defendant testified she lived in a very small residence and the

children only stayed overnight occasionally.             Defendant worked

as a wedding photographer, which made it difficult for Defendant

to spend time with the children every other weekend.               In 2011,

Plaintiff attended school from mid-February through mid-June,

which was both before and after the divorce.            During that time,

Defendant sometimes provided daytime care for Aurora, as well as

afterschool care for both children.           Plaintiff and Defendant

agreed Defendant needed to be more consistent in visiting the

children and needed to have a greater presence in the children’s

lives.    Plaintiff    testified   that    after     Defendant’s   sporadic

visitation during the summer of 2011, Plaintiff and Defendant

agreed to a six-month trial period of visitation, with Defendant

having visitation every Thursday and Friday nights.

      Plaintiff and Defendant, along with the children’s paternal

and   maternal   grandparents,   were    Jehovah’s    Witnesses.     During

their marriage, Plaintiff and Defendant raised the children in

that faith.      After the divorce, Plaintiff remarried and had a

child with his new wife in September 2011.             Plaintiff began to

separate himself from the Jehovah’s Witness religion, and began

to attend the Universal Unitarian Church with his second wife.
                                          -4-
      Plaintiff      and    Defendant      discussed       Plaintiff’s         change    in

religion.      They decided the children would participate in each

parent’s religion during each parent’s time with the children.

Plaintiff occasionally allowed Defendant to take the children to

the Jehovah’s Witness Kingdom Hall during Plaintiff’s custodial

time.      Plaintiff       testified      they    would       eventually       allow    the

children      to   choose    the    religion      the     children       would    follow.

Plaintiff’s religious change was not a problem between Plaintiff

and Defendant, but it did cause a rift between Plaintiff and his

mother.       Plaintiff      eventually         decided    he    did     not    want    the

children    to     have    any    involvement      with    the    Jehovah’s       Witness

religion during his custodial time.

      During spring break in April 2012, the children went on a

trip with Defendant and the children’s maternal grandparents.

The   children      were    not    returned      to   Plaintiff        on   time,      which

caused Arella to miss some school.                    The grandparents said the

children    were     returned      late   because       the     children       were    sick.

There   was    a   dispute       about    how,    and     if,   Plaintiff        had   been

informed    the     children      would    be    returning       late.       After     this

incident, Plaintiff was no longer comfortable with the modified

visitation schedule.              In April 2012, Plaintiff and Defendant

reverted to the original schedule set out in the agreement, with
                                         -5-
Defendant having physical custody of the children every other

weekend.

         In Defendant’s motion, she argued that Plaintiff’s choice

to revert to the more limited visitation schedule constituted a

substantial change of circumstances, and warranted modification

of the custody agreement.           At that hearing, Defendant testified

she    was   also    concerned    that   Plaintiff     had   had     the   children

vaccinated without first consulting her because, when Plaintiff

and Defendant were married, they had decided the children would

not be vaccinated.

       The   trial    court    entered     a   final    custody      order   on   9

September 2013,       and concluded there        had been a material and

substantial change in circumstances that affected the welfare of

the children, and that modifying the prior custody order was in

the best interests of the children.                  The trial court awarded

joint physical and legal custody of the children to Plaintiff

and Defendant. Plaintiff appeals.

                                 Motion to Strike

       We first address Defendant’s “Motion to Strike” filed with

this    Court   on    10   February   2014.      A   portion    of    Defendant’s

testimony from the 24-25 July 2013 hearing was not recorded,

apparently due to malfunctioning equipment.                  Plaintiff included

an “Addendum Narrative to Transcript” in the record, purporting
                                         -6-
to   accurately    reflect         the   content     of    Defendant’s         missing

testimony.    However, when Plaintiff sent the proposed record to

Defendant,   Defendant          objected    to    some     of   the      content     of

Plaintiff’s narrative, and requested changes.                   Plaintiff did not

respond,   and    filed      the   record      without    including        Defendant’s

proposed narration in the record.                Plaintiff failed to properly

settle the record on appeal.                Rule 11 of the North Carolina

Rules of Appellate Procedure mandates settlement of the record

by   agreement    or    by   certain     other    approved      means.        When   an

appellee objects to a proposed narration, as is the case in this

instance, the appellant and appellee must first attempt to reach

mutual agreement and, then, if mutual agreement is not reached,

pursue other means of settling the record.                 N.C.R. App. P. 11(c)

(2014).    Plaintiff did not respond to Defendant’s objections and

thus made no effort to reach an agreement on the narration.

Instead, Plaintiff filed the record, certifying that the record

on appeal was settled, when, in fact, it had not been settled.

Failure to properly settle the record is a violation of Rule 9

of the North Carolina Rules of Appellate Procedure.                        N.C.R. App.

P. 9; Higgins v. Town of China Grove, 102 N.C. App. 570, 572,

402 S.E.2d 885, 886 (1991).

      Plaintiff        states      in    his      “Settlement         of      Record:”

“[Defendant] requested ‘additions’ to the narrative be added to
                                             -7-
the Record on Appeal, which is objected to by [Plaintiff], and

pursuant to Rule 11 those additions are not included in the

printed    record       on    appeal.”        However,     Plaintiff      cites    to    no

portion of Rule 11 supporting his decision, and we can find

none.     It was Plaintiff’s duty, as Appellant, to insure that the

record was complete and settled.                     Hill v. Hill, 173 N.C. App.

309,     322,    622     S.E.2d      503,     512    (2005)    (citation     omitted).

Violations of Rules 9 and 11 of the North Carolina Rules of

Appellate Procedure can lead to serious sanctions.                        Higgins, 102

N.C. App. at 572, 402 S.E.2d at 886.                          We grant Defendant’s

motion     to        strike    the    contested        portions      of    Plaintiff’s

narrative.

                                              I.

       We first consider whether the relevant findings of fact are

supported       by    substantial     evidence       and   whether   those       findings

support    the       trial    court’s       conclusion     that   there    had    been    a

substantial change in circumstances that affected the welfare of

the children, and that modification of the custody order was in

the children’s best interests.                  The trial court found that the

children    needed       to    have     a    “more   predictable     and    consistent

schedule” and a schedule that “compliment[ed] their school hours

and that requires a change to the custody agreement.”                             Because

we find, at the time the trial court entered its order, that the
                                         -8-
children’s     schedule     was      predictable        and      consistent       and

complimented     the    children’s       school      hours    and,     because     the

modified schedule did not increase predictability or consistency

in relation to the children’s school hours or otherwise, we

reverse.

                                           II.

       Plaintiff first argues that several of the trial court’s

findings of fact are not supported by substantial evidence.                         We

agree in part.

       “When reviewing a trial court’s decision to grant or deny a

motion for the modification of an existing child custody order,

the appellate courts must examine the trial court’s findings of

fact   to   determine    whether   they        are   supported    by    substantial

evidence.”     Shipman v. Shipman, 357 N.C 471, 474, 586 S.E.2d

250, 253 (2003) (citation omitted).                  “Substantial evidence has

been defined as ‘such relevant evidence as a reasonable mind

might accept as adequate to support a conclusion.’”                       McConnell

v. McConnell, 151 N.C. App. 622, 626, 566 S.E.2d 801, 804 (2002)

(citation    omitted).      “‘In     a    custody      proceeding,       the     trial

court’s findings of fact are conclusive on appeal if there is

evidence to support them, even though the evidence might sustain

findings to the contrary.’”          Senner v. Senner, 161 N.C. App. 78,

83, 587 S.E.2d 675, 678 (2003) (citations omitted).
                             -9-
    In the present case, the trial court made the following

relevant findings of fact:

         8.   Since the entry of the May 23, 2011
         Divorce Judgment which incorporated   the
         parties’ separation agreement, there have
         been substantial and material changes in
         circumstances as follows:

              a. That [Plaintiff and Defendant] did
              not follow the separation agreement and
              [Plaintiff] would allow [Defendant] to
              pick the . . . children up from school.

              . . . .

              d.   That the visitation schedule was
              extremely fluid at times and resulted
         in   inconsistent   visitation    for    the
         children by both [Plaintiff and Defendant].

              e.    It is in the children's best
              interests to have a more predictable
         and consistent schedule. When the children
              were younger, they benefited from the
              flexibility contemplated by the initial
              agreement and practiced initially. The
              families   had  more   in   common   and
         therefore      the     flexibility     worked
         better.

              . . . .

              g. The children are now school age and
              in need of a schedule which compliments
              their school hours and that requires a
              change to the custody agreement.

              h.    Both [Plaintiff and Defendant]
         agree,    and the [c]ourt finds, because of
         the children’s age, it is important to have
              a consistent schedule and routine.

              i.    [Plaintiff] has re-married and
              separated himself from the original
                    -10-
faith      of   his   family,    [Defendant’s]
family and      the    children’s     history.
[Plaintiff’s] decision      to    explore    a
different faith     community    has   changed
the nature of events     (both    family   and
religious) in which     the    children    can
participate.

     j.   [Plaintiff   has   made     medical
decisions      without            consulting
[Defendant]. This has   directly     affected
the children in that    they     are      now
vaccinated against [Defendant’s] wishes.

     k. The children are confused because of
     the differences in the homes and the
     rules that have been put in place to
     respect [Plaintiff’s and Defendant’s]
     choices.      These  constraints   have
altered   visitation with extended relatives
and that change has affected the children.

     l. The lack of a consistent routine has
     caused confusion for the children as to
     when they can see their parents.

     m. One [child’s]      concerns may have
     manifested itself     as digestive and
     intestinal issues.

     n.   The   children   have   experienced
     confusion over the development of one
     parent staying in the religion in which
     [the children] were raised and the
other     parent changing his belief system.

     . . . .

     s.    Even   though    at    separation,
     [Defendant’s] contact was restricted by
     her own actions, by the date of the
     divorce, [Plaintiff    and    Defendant]
were      sharing   the children on a more
regular   and weekly basis.     [Plaintiff’s]
     changing of his faith and the Spring
     Break incident in April 2012, resulted
                               -11-
               in [Plaintiff] relying on the custody
               order   in  place   which  stated   that
               [Defendant] have the children every
               other weekend.

               t. [Plaintiff and Defendant] were in
               agreement to raise the . . . children
          as   Jehovah’s   Witnesses    during  the[ir]
               marriage and after the[ir] separation.
               Even after [Plaintiff] first became
               engaged in September, 2011, he still
               allowed the . . .     children to attend
          the Kingdom Hall of Jehovah’s Witnesses
          with      [Defendant], regardless of whose
               scheduled time it was on.

               u. [Plaintiff] changed the religious
               upbringing of the . . . children in the
               fall of 2011, and decided that the
               children would not attend their Kingdom
               Hall   of   Jehovah’s   Witnesses  with
               [Defendant] or the grandparents during
               [Plaintiff’s] custodial time.

               . . . .

          9. The foregoing substantial and material
          changes in circumstances which have affected
          the welfare of the children warrant this
          [c]ourt to modify the May 23, 2012 Judgment
          by awarding joint physical and legal custody
          of the . . . children to Defendant and
          Plaintiff.

    We first note that the trial court’s finding of fact number

nine is actually a conclusion of law, and we must treat it as

such.   In re R.A.H., 182 N.C. App. 52, 60, 641 S.E.2d 404, 409

(2007) (citations omitted).   Also, finding of fact number eight:

“Since the entry of the May 23, 2011 Divorce Judgment which

incorporated the parties’ separation agreement, there have been
                                          -12-
substantial      and     material       changes       in   circumstances[,]”            when

considered in its entirety, is a conclusion of law.                                To the

extent the trial court made determinations that certain findings

of fact constituted bases for ruling there had been substantial

and material changes in circumstances, those determinations were

conclusions of law.           The individual alphabetized subsections of

finding    of    fact       number     eight,     except     as     indicated      below,

represent the trial court’s relevant findings of fact.

      Plaintiff     contests         finding     of   fact       8.a.,   which   states:

“That [Plaintiff and Defendant] did not follow the separation

agreement and [Plaintiff] would allow [Defendant] to pick the

. . . children         up     from      school.”           When      determining         the

evidentiary      basis      for    this     finding,       the    agreement      must    be

considered in its entirety.                 While the agreement stated that

Defendant was entitled to visitation with the children every

other weekend, and exchanges of the children should occur at

Plaintiff’s residence, the agreement also stated that “[s]uch

other arrangements [as] [were] mutually agreeable to [Plaintiff

and   Defendant]”       would     be    allowed.       Therefore,        Plaintiff      and

Defendant did, in fact,                follow the      agreement when they made

mutually agreeable deviations from the agreement.                           Thus, this

portion of the finding is not supported by substantial evidence.

However,   the    portion         stating    that:     “[Plaintiff]        would    allow
                                            -13-
[Defendant] to pick the . . . children up from school[,]” is

supported by substantial evidence.

      Plaintiff next challenges the trial court’s finding of fact

8.d., which states: “That the visitation schedule was extremely

fluid at times and resulted in inconsistent visitation for the

children    by    both       [Plaintiff        and   Defendant].”       We    agree   the

visitation schedule was at times “fluid,” but disagree with the

characterization            of   the    schedule     as   “extremely    fluid.”       The

visitation schedule had been in place since October 2011, but

the   testimony        at    trial      focused      primarily   on    the    visitation

schedule following Plaintiff’s and Defendant’s divorce.                           At the

time of the divorce, Plaintiff was in school ‒ from mid-February

until mid-June ‒ and Defendant sometimes provided daytime care

for   Aurora,     as    well       as   afterschool       care   for   both    children.

During that time, Defendant had a small residence and did not

have overnight visits with the children every other weekend as

scheduled.       Defendant’s career as a wedding photographer, which

often required her to work on weekends, also made it difficult

for her to visit the children on weekends.                         This inconsistent

visitation continued through the summer of 2011.                        In an attempt

to have Defendant visit more consistently with the children, and

be more of a presence in the children’s lives, Plaintiff and

Defendant    mutually            agreed   to    modify     the   schedule,      allowing
                                          -14-
Defendant     custody    of   the    children      every       Thursday    and   Friday

night.

       The    evidence    does      not    support       the     finding    that      the

“visitation schedule was extremely fluid at times and resulted

in inconsistent visitation for the children by both [Plaintiff

and Defendant].” There was no evidence Plaintiff had ever been

inconsistent     in   his     visitation,        and    Defendant’s       inconsistent

visitation was not a result of the schedule – had Defendant

wanted to keep the children every other weekend as was agreed

upon in the schedule, she had that opportunity.                       Rather, because

of the flexibility permitted in the agreement, Defendant and

Plaintiff mutually agreed for Defendant to have visitation every

Thursday and Friday, thereby increasing the time Defendant spent

with the children, and increasing consistency since Defendant

had not been taking advantage of all of her scheduled visitation

with the every other weekend schedule.

       In April 2012, Plaintiff and Defendant resumed the original

every    other   weekend      schedule     set    out    in     the   agreement,      and

Defendant maintained a consistent visitation schedule.                               There

was    no    evidence,   after      that    time,       that    Defendant’s      career

continued to prevent her from seeing the children on weekends.

Therefore, although the visitation schedule was “fluid” at times

to    accommodate     Defendant’s     schedule,         it     resulted    in    a   more
                                        -15-
consistent and more frequent visitation schedule for Defendant.

Furthermore, since April 2012, the visitation schedule has been

entirely    consistent:       Defendant     has     physical    custody      of    the

children every other weekend, as Plaintiff and Defendant had

initially agreed in the agreement.

       Plaintiff    next   challenges       finding    of    fact        8.e.,    which

states: “It is in the children’s best interests to have a more

predictable and consistent schedule.                  When the children were

younger, they benefited from the flexibility contemplated by the

initial agreement and practiced initially.                     The families had

more in common and therefore the flexibility worked better.”                           We

note that any ultimate finding that considered what was in the

best interests of the children was a conclusion of law and not a

finding of fact.        R.A.H., 182 N.C. App. at 60, 641 S.E.2d at

409.    We hold that there is substantial evidence to support the

rest of this finding of fact.

       Plaintiff    next   challenges       finding    of    fact        8.g.,    which

states:    “The    children    are   now    school    age    and    in    need    of   a

schedule which compliments their school hours and that requires

a change to the custody agreement.”               The portion of this finding

stating that the children are now of school age and in need of a

schedule    complimenting       their      school    hours     is    a    reasonable

statement, though we are uncertain what evidence was presented
                                           -16-
to the trial court in support of this finding.                         Furthermore, one

of the children was already attending school at the time of the

divorce.          The    portion     of     this    finding         stating      that    the

children’s status as school-age children requires a change to

the agreement is a conclusion of law.

      Plaintiff also contests finding of fact 8.l., which states:

“The lack of a consistent routine has caused confusion for the

children as to when they can see their parents.”                          It is unclear

from the evidence before the trial court what the basis was for

this finding of fact.            However, it is clear the children were in

a very consistent routine, as originally agreed to by Plaintiff

and   Defendant,        from     April    2012     until      the      24-25    July    2013

hearing.

      Finally, Plaintiff challenges finding of fact 8.m., which

states: “One [child’s] concerns may have manifested itself as

digestive     and       intestinal       issues.”        We     hold    there     was   not

substantial evidence that the agreement, as it was originally

written, caused a digestive or intestinal issue that the child

may have suffered.             In any event, a finding that these issues

“may”      have    been     connected       to     the     child’s       “concerns”      is

speculative only.

      We    consider       the    above     findings       of   fact      that    we    have

determined are supported by substantial evidence, along with the
                                          -17-
unchallenged findings of fact, in our analysis below.

                                          III.

      In Plaintiff’s second argument, he contends the trial court

erred in finding “that there had been a substantial and material

change in circumstances since the entry of the prior order of

May 23, 2011[.]”         We agree.

      “‘[T]he modification of a custody decree must be supported

by findings of fact based on competent evidence that there has

been a substantial change of circumstances affecting the welfare

of the child, and the party moving for such modification assumes

the burden of showing such change of circumstances.’”                            Pulliam

v.   Smith,    348   N.C.      616,    618-19,    501    S.E.2d     898,   899   (1998)

(citation omitted).

              [C]ourts   must   consider  and   weigh   all
              evidence of changed circumstances which
              affect or will affect the best interests of
              the child, both changed circumstances which
              will have salutary effects upon the child
              and those which will have adverse effects
              upon the child.       In appropriate cases,
              either may support a modification of custody
              on the ground of a change in circumstances.

Id. at 619, 501 S.E.2d at 899.

      Defendant, as the moving party, had the burden of showing

there had been a substantial change affecting the welfare of the

children.       Defendant has not met this burden.                    Reviewing the

relevant      findings    of    fact    that     are    supported    by    substantial
                                            -18-
evidence,      the      trial    court’s       conclusion      that   there    was    a

substantial change in circumstances is based upon the following.

First, the trial court seems to have primarily relied on its

findings and conclusion that the schedule had been “fluid” and

that the children now needed a more predictable and consistent

schedule.      The extent to which the schedule had been “fluid” in

the   past        was     because      of      Defendant’s      initial      lack    of

participation        in    the      children’s        lives,    and   then     because

Plaintiff decided to accommodate Defendant’s schedule to allow

more predictable and consistent visitation between Defendant and

the   children.           While       Defendant’s      access    to   the     children

decreased in April 2012 because of the return to the express

terms of the agreement, the schedule since April 2012 has been

more predictable and more consistent from the standpoint of the

children.

      Second, the trial court found that Plaintiff’s marriage and

his separation from the Jehovah’s Witness faith “has changed the

nature    of   events      (both      family    and    religious)     in    which    the

children can participate.”              There is no evidence to support the

finding that Plaintiff’s marriage affected, or will negatively

affect,     the      welfare     of    the     children.        Since      Plaintiff’s

marriage, his wife has become involved with the children and

attends parent-teacher conferences.                    Plaintiff’s      marriage was
                                        -19-
not a substantial change that has affected the welfare of the

children.      The trial court found                that Plaintiff’s change of

religion    caused        confusion    in    the     children   “because         of   the

differences in the homes and the rules that ha[d] been put in

place to respect both [Plaintiff’s and Defendant’s] choices.”

According    to     the    trial    court,     this    impacted     the    children’s

relationships       with    their     grandparents,      “and     that    change      has

affected the children[,]”             but has not indicated how confusion

on   the    part    of     the    children     has     negatively    impacted         the

children,     nor    how     the    change     in     relationship        with    their

grandparents “has affected” them.                  Defendant agreed at the 24-25

July 2013 hearing that she and Plaintiff had worked out the

issues surrounding Plaintiff’s change of faith and how to handle

that change with respect to the children.

     Finally, in finding of fact 8.j., the trial court found:

“[Plaintiff]       has     made    medical     decisions     without       consulting

[Defendant].        This has directly affected the children in that

they are now vaccinated against [Defendant’s] wishes.”                                This

finding is supported by substantial evidence; however, there is

no   indication       or     finding        that     vaccinating     the     children

negatively impacted the children.

     The relevant findings of fact supported by the evidence do

not support a conclusion that there has been “‘a substantial
                                       -20-
change of circumstances[.]’”            Pulliam, 348 N.C. at 618-19, 501

S.E.2d at 899 (citation omitted).              Because the findings of fact

do not support the conclusion that there has been a substantial

change of circumstances, we reverse and remand to the trial

court for action consistent with this opinion.

                                       IV.

    Plaintiff     also   argues       that    Defendant    failed         to   prove    a

connection     between        the     alleged     substantial             change       in

circumstances and the welfare of the                children, and that the

trial   court’s   findings      and    conclusions       do     not       support   its

ruling.      We agree.        “[B]efore a child custody order may be

modified, the evidence must demonstrate a connection between the

substantial    change    in    circumstances      and     the    welfare       of   the

child[.]”    Shipman, 357 N.C. at 478, 586 S.E.2d at 255.

    Even     assuming,    arguendo,      there     has    been        a    substantial

change in circumstances, the trial court has not indicated how

any such change has affected the welfare of the children.                           The

trial court’s primary basis for modifying the schedule ‒ greater

predictability and consistency ‒ has not been improved by the

modification since the children’s schedule, as provided in the

agreement, is clearly predictable and consistent: Defendant has

physical custody every other weekend.             As indicated above, there

are no findings that Plaintiff’s marriage, his change of faith,
                                            -21-
or his decision to vaccinate the children, had an adverse impact

on the welfare of the children.                   Because the findings of fact do

not support a conclusion that any alleged substantial change in

circumstances      has     affected         the    welfare          of    the    children,       we

reverse    and    remand       on    this    basis,       as    well.           Though     it   is

conceivable that the positive advances Defendant has made in

parenting,       and    her    increased          involvement            in    the    children’s

lives, could lead to a conclusion supporting a modified schedule

to provide Defendant more time with the children, that is not

the   basis    alleged        by    Defendant      for    the       custody          modification

order before us.

      For the reasons stated above, we find that the trial court

erred     in     concluding         there     was     a        substantial            change     in

circumstances          affecting      the     welfare          of        the    children       that

warranted modification of the prior child custody agreement.

      Reversed and remanded.

      Judges HUNTER, Robert C. and ELMORE concur.

      Report per Rule 30(e).